Title: From Alexander Hamilton to John Neilson, 14 September 1799
From: Hamilton, Alexander
To: Neilson (Nelson), John


          
            Sir,
            N. York Sept. 14th. ‘99
          
          Your letter inclosing your charge for Services as Surgeon’s mate at fort Jay I have received and return the Acct. with my sanction endorsed.
          It is an invariable rule with regard to the Article of fuel that when — none is drawn no after compensation is to be made—
          With grea consideration &c
          Dr. John Neilson
        